                   Case:Case
                         19-50723    Document: Document
                             1:18-cv-00637-RP  00515561920  Page:09/11/20
                                                        114 Filed 1 DatePage
                                                                          Filed:109/11/2020
                                                                                  of 24




                            IN THE UNITED STATES COURT OF APPEALS
                                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                     Fifth Circuit

Certified as a true copy and issued
                                                       ___________                   FILED
as the mandate on Sep 11, 2020                                                  August 19, 2020
Attest:                                                No. 19-50723
                                                       ___________               Lyle W. Cayce
Clerk, U.S. Court of Appeals, Fifth Circuit                                           Clerk
              DEFENSE DISTRIBUTED; SECOND AMENDMENT FOUNDATION,
              INCORPORATED,

                                              Plaintiffs - Appellants
              v.

              GURBIR S. GREWAL, Attorney General of New Jersey,
              in his official capacity,

                                              Defendant - Appellee
                                              ____________________________

                                      Appeal from the United States District Court
                                           for the Western District of Texas
                                                USDC No. 1:18-CV-637
                                             ____________________________

              Before JONES, ELROD, and HIGGINSON, Circuit Judges.

                                                    JUDGMENT

                   This cause was considered on the record on appeal and was argued by
              counsel.

                    IT IS ORDERED and ADJUDGED that the judgment of the District
              Court is REVERSED, and the cause is REMANDED to the District Court for
              further proceedings in accordance with the opinion of this Court.

                    IT IS FURTHER ORDERED that defendant-appellee pay to plaintiffs-
              appellants the costs on appeal to be taxed by the Clerk of this Court.


              STEPHEN A. HIGGINSON, Circuit Judge, concurring.
     Case:Case
           19-50723    Document: Document
               1:18-cv-00637-RP  00515561919  Page:09/11/20
                                          114 Filed 1 DatePage
                                                            Filed:209/11/2020
                                                                    of 24




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 19-50723                     August 19, 2020
                                                                     Lyle W. Cayce
DEFENSE DISTRIBUTED;                                                      Clerk
SECOND AMENDMENT FOUNDATION, INCORPORATED,

              Plaintiffs - Appellants

v.

GURBIR S. GREWAL, Attorney General of New Jersey,
in his official capacity,

              Defendant - Appellee



                  Appeal from the United States District Court
                       for the Western District of Texas


Before JONES, ELROD, and HIGGINSON, Circuit Judges.
EDITH H. JONES, Circuit Judge:
        This appeal arises from the ongoing efforts of New Jersey’s Attorney
General Gurbir Grewal and several of his peers to hamstring the plaintiffs’
distribution of materials related to the 3D printing of firearms. To defend
against their efforts, the plaintiffs filed this lawsuit, alleging, inter alia,
infringement of their First Amendment rights and state law claims. Grewal
countered with a motion to dismiss for lack of personal jurisdiction. The
district court, relying principally on this court’s decision in Stroman Realty,
Inc. v. Wercinski, 513 F.3d 476 (5th Cir. 2008), granted Grewal’s motion.
Stroman, however, is distinguishable from this case and does not compel
   Case:Case
         19-50723    Document: Document
             1:18-cv-00637-RP  00515561919  Page:09/11/20
                                        114 Filed 2 DatePage
                                                          Filed:309/11/2020
                                                                  of 24


                                      No. 19-50723
dismissal. Based on well-established principles of personal jurisdiction, we
conclude that Grewal is subject to the jurisdiction of Texas courts. We
REVERSE and REMAND for further proceedings.
                                             I
       Plaintiff Defense Distributed is a Texas company operated for the
purpose of promoting popular access to firearms. To carry out this purpose, it
produces and makes accessible information related to the 3D printing of
firearms and publishes and distributes such information to the public.
Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a nationwide, non-
profit membership organization that “promotes the right to keep and bear arms
by supporting education, research, publications, and legal efforts about the
Constitution’s right to privately own and possess firearms and the
consequences of gun control.” Across the nation, SAF members seek the digital
firearms information created by Defense Distributed, circulate their own
digital firearms information by utilizing Defense Distributed’s facilities, and
republish digital firearms information independently.
       Defense Distributed began distributing files related to the 3D printing
of firearms in December 2012. It did so by publishing files to its defcad.org and
defcad.com websites and letting visitors freely download them.                     It also
distributed digital firearms information via mail and at a brick-and-mortar
public library in Austin, Texas. Defense Distributed’s efforts were initially met
with opposition from the United States Department of State. 1 But, after a
period of litigation, the parties reached a settlement agreement that granted
Defense Distributed a license to publish its files.




       1See Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451 (5th Cir. 2016); id. at
462–76 (Jones, J., dissenting).
                                             2
   Case:Case
         19-50723    Document: Document
             1:18-cv-00637-RP  00515561919  Page:09/11/20
                                        114 Filed 3 DatePage
                                                          Filed:409/11/2020
                                                                  of 24


                                      No. 19-50723
       Shortly thereafter, nine Attorneys General, including New Jersey
Attorney General Grewal, filed suit on behalf of their respective states in the
Western District of Washington to enjoin the State Department from
authorizing the release of Defense Distributed’s files. They argued that the
State Department’s license to Defense Distributed constituted an ultra vires
about-face that violated the Administrative Procedure Act and jeopardized the
states’ statutory and regulatory schemes for firearms. The Western District of
Washington quickly issued a temporary restraining order, followed closely by
a nationwide preliminary injunction. 2
       Just before the Attorneys General sued in Washington, Defense
Distributed and SAF brought the instant action in the Western District of
Texas challenging select enforcement actions taken by the state Attorneys
General.     Of relevance to this appeal, plaintiffs alleged these actions by
Grewal: (1) sending a cease-and-desist letter threatening legal action if
Defense Distributed published its files; (2) sending letters to third-party
internet service providers based in California urging them to terminate their
contracts with Defense Distributed; (3) initiating a civil lawsuit against
Defense Distributed in New Jersey; 3 and (4) threatening Defense Distributed
with criminal sanctions at a live press conference. Further, these actions,
coupled with the injunctive orders issued in the Washington litigation, have


       2 The Attorneys General later filed a motion for summary judgment, which the district
court granted in part. Washington v. U.S. Dep’t of State, 420 F. Supp. 3d 1130 (W.D. Wash.
2019). On appeal, the Ninth Circuit found that the case was moot and thus dismissed for
lack of jurisdiction. Washington v. Defense Distributed, Nos. 20-35030 & 20-35064, 2020 WL
4332902 (9th Cir. July 21, 2020).

       3  That lawsuit was removed to federal court before being administratively terminated
in light of the nationwide injunction issued in Washington. The plaintiffs have likewise sued
in New Jersey, raising the same claims asserted in the case at bar. See Defense Distributed
v. Grewal, D.N.J. No. 3:19-CV-4753. That case is currently stayed pending resolution of this
one.

                                             3
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 4 DatePage
                                                         Filed:509/11/2020
                                                                 of 24


                                    No. 19-50723
caused Defense Distributed to cease publication of its materials. The plaintiffs
asserted, inter alia, that these actions infringed the exercise of their First
Amendment freedoms and constituted tortious interference with the State
Department’s settlement agreement.
      Grewal moved to dismiss for lack of personal jurisdiction. 4                The
plaintiffs, meanwhile, sought a preliminary injunction.             After holding a
hearing and considering the parties’ arguments, the court granted Grewal’s
motion and dismissed the action without prejudice.
       The district court’s order addressed two primary issues:               judicial
estoppel and minimum contacts. The plaintiffs had argued that Grewal should
be judicially estopped from challenging the court’s jurisdiction because, in the
Washington litigation, Grewal asserted that Defense Distributed had
minimum contacts with Washington, and that argument was inconsistent with
the position taken in Grewal’s motion to dismiss.             The court disagreed,
concluding that Grewal’s position in the Washington case “is in no way
inconsistent with [his] argument here that [he] ha[s] no minimum contacts
with Texas.”
      Next, the court determined that the plaintiffs failed to establish that
Grewal had “minimum contacts with the State of Texas.” The court found most
instructive this court’s decision in Stroman, in which it was held that sending
a cease-and-desist letter into Texas was, by itself, insufficient to exercise
personal jurisdiction over an out-of-state defendant. Just as in Stroman, the
court explained, Grewal did not “purposefully avail [himself] of the benefits of
Texas law like someone actually ‘doing business’ in Texas” when he demanded
that Defense Distributed cease publication of its materials. See Stroman,


      4 The other state Attorneys General also moved to dismiss, and the district court
granted their motions. On appeal, the plaintiffs challenge only the judgment related to
Grewal.
                                          4
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 5 DatePage
                                                         Filed:609/11/2020
                                                                 of 24


                                 No. 19-50723
513 F.3d at 484.     “It follows that [Grewal] could not have reasonably
anticipated being haled into federal court in Texas to defend [the enforcement
of his state’s laws].” The court rejected the plaintiffs’ attempt to distinguish
Stroman based on Grewal’s additional alleged contacts, finding that they were
either the plaintiffs’ own contacts with Texas or were contacts not “expressly
aimed at Texas.” The district court also rejected the plaintiffs’ invocation of
the “effects test” pronounced in Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482
(1984), because it believed only the plaintiffs—and not Texas more generally—
were affected by Grewal’s enforcement activities. Grewal’s relationship to
Texas, in other words, was a “mere fortuity.”
      The plaintiffs’ motion to alter or amend the judgment was denied, and
they timely appealed.
                                       II
      In this court, the plaintiffs continue to press the arguments that the
doctrine of judicial estoppel bars Grewal from arguing against personal
jurisdiction, and Grewal has established sufficient minimum contacts with
Texas to subject him to the jurisdiction of Texas’s courts. We agree with the
second argument and thus need not address the judicial estoppel claim.
      “We review the district court’s dismissal for lack of personal jurisdiction
de novo.” Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 431 (5th Cir. 2014).
At the motion to dismiss stage, the plaintiffs bear the burden of presenting
sufficient evidence to support a prima facie case of jurisdiction. Kelly v. Syria
Shell Petroleum Dev. B.V., 213 F.3d 841, 854 (5th Cir. 2000). We “accept the
plaintiff’s uncontroverted, nonconclusional factual allegations as true and
resolve all controverted allegations in the plaintiff’s favor.” Panda Brandywine
Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir. 2001).
      Personal jurisdiction exists where the forum state’s long-arm statute
extends to the nonresident defendant and the exercise of jurisdiction comports
                                       5
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 6 DatePage
                                                         Filed:709/11/2020
                                                                 of 24


                                No. 19-50723
with due process. Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 193 (5th
Cir. 2019). “Because Texas’s long-arm statute is coextensive with the Due
Process Clause of the Fourteenth Amendment, the two inquiries merge.” Id.
Though personal jurisdiction can be general or specific, this case implicates
only the latter.   Texas’s long-arm statute permits the exercise of specific
jurisdiction over any defendant “doing business” in the state, including
defendants who “commit[] a tort in whole or in part in th[e] state.” TEX. CIV.
PRAC. & REM. CODE § 17.042.
      “The constitutional requirement for specific jurisdiction is that the
defendant has ‘minimum contacts’ with the forum state such that imposing a
judgment would not ‘offend traditional notions of fair play and substantial
justice.’” Stroman, 513 F.3d at 484 (quoting Int’l Shoe Co. v. State of Wash.,
Office of Unemployment Comp. & Placement, 326 U.S. 310, 316, 66 S. Ct. 154,
158 (1945)).   This court has framed the inquiry as a three-step analysis:
“(1) whether the defendant has minimum contacts with the forum state, i.e.,
whether it purposely directed its activities toward the forum state or
purposefully availed itself of the privileges of conducting activities there;
(2) whether the plaintiff’s cause of action arises out of or results from the
defendant’s forum-related contacts; and (3) whether the exercise of personal
jurisdiction is fair and reasonable.” Seiferth v. Helicopteros Atuneros, Inc.,
472 F.3d 266, 271 (5th Cir. 2006) (quoting Nuovo Pignone, SpA v. STORMAN
ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002)).
      The issue on appeal is whether Grewal has established sufficient
minimum contacts with Texas.         The parties’ arguments rely on the
interpretation and application of three cases—Stroman; Wien Air Alaska, Inc.
v. Brandt, 195 F.3d 208 (5th Cir. 1999); and Calder v. Jones, 465 U.S. 783,
104 S. Ct. 1482 (1984). Grewal argues that Stroman controls here and compels
the conclusion that he lacks the minimum contacts necessary to justify the
                                      6
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 7 DatePage
                                                         Filed:809/11/2020
                                                                 of 24


                                  No. 19-50723
exercise of jurisdiction. The plaintiffs aver that Stroman is distinguishable
and posit that the district court’s judgment runs counter to principles
announced in Wien Air Alaska and Calder. We consider each of these cases in
turn.
        Stroman Realty, Inc. was a Texas-based real estate firm that sought
relief in Texas federal court from attempts by the Commissioner of the Arizona
Department of Real Estate to exercise regulatory authority over the company’s
timeshare sales business. Stroman, 513 F.3d at 479. “[T]he totality of the
Commissioner’s contacts with Texas involve[d] a cease and desist order and
correspondence with Stroman’s attorneys.” Id. at 485. This court concluded
that “[b]ased on such minimal known contacts, . . . [the] nonresident state
official . . . could not have reasonably anticipated being haled into federal court
in Texas to defend her enforcement of an Arizona statute.” Id. at 484.
        This court disagreed with Stroman’s invocation of the Calder “effects
test,” as we observed that this circuit has “declined to allow jurisdiction for
even an intentional tort where the only jurisdictional basis is the alleged harm
to a Texas resident.” Id. at 486. “By seeking to regulate Stroman’s activities
involving Arizona residents or property,” the court explained, “the
Commissioner is not ‘expressly aim[ing]’ her actions at Texas.” Id. (alteration
in original) (quoting Calder, 465 U.S. at 789, 104 S. Ct. at 1487). Rather, “it
was Stroman who chose to market Arizona properties and transact business
with Arizona residents. Arizona is simply attempting to uniformly apply its
laws.” Id. Put another way, the nexus to Texas was “based entirely on the
unilateral actions and decisions of Stroman, not the Commissioner.” Id. And
“[i]n general, ‘[t]he unilateral activity of those who claim some relationship
with a nonresident defendant cannot satisfy the requirement of contact with
the forum State.’”    Id. (second alteration in original) (quoting Hanson v.
Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 1239–40 (1958)).          To embrace
                                        7
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 8 DatePage
                                                         Filed:909/11/2020
                                                                 of 24


                                  No. 19-50723
Stroman’s approach, the court warned, would subject state officials seeking to
enforce their state’s laws “to suit in any state where the validity of her state’s
laws were in question.” Id.
      The facts of this case bear a resemblance to those in Stroman. “[T]he
totality of [Grewal’s] contacts with Texas involves a cease and desist order”
sent to Defense Distributed. Id. at 484. And Grewal’s purpose in issuing the
cease-and-desist letter ostensibly was to enforce New Jersey public nuisance
and negligence laws (more on this below).           Further, Grewal, like the
Commissioner in Stroman, was sued in his official capacity and did not derive
commercial benefits from performing his governmental function.
      While acknowledging some of these factual similarities, the plaintiffs
contend that Stroman is distinguishable principally because the cease-and-
desist letter at issue in Stroman focused on activities occurring outside Texas
whereas Grewal’s cease-and-desist letter focused on activities occurring inside
Texas. But Stroman expressly forecloses this distinction. “Although it may be
true that the Commissioner’s action against Stroman is based upon conduct
which occurred entirely in Texas, we cannot find, as Stroman urges, that the
Commissioner has purposefully directed her conduct at Texas. . . . [T]he
Commissioner, by proceeding with the cease and desist order, is essentially
asserting nationwide authority over any real estate transactions involving
Arizona residents or property.” Id. at 485–86 (emphasis added).
      The plaintiffs also maintain that Stroman is distinguishable because
Grewal did more than just send a cease-and-desist letter. He “(1) obtained a
nationwide injunction that governs the State of Texas itself and everyone in it,
(2) threatened companies that contracted to provide internet security services
for Defense Distributed, and last but not least, (3) stood at a live broadcast’s
podium to call out Defense Distributed’s founder by name and promise that he
would ‘come after’ ‘anyone who is contemplating making a printable gun’ and
                                        8
  Case: 19-50723
     Case            Document:Document
            1:18-cv-00637-RP  00515561919   Page:
                                       114 Filed   9 DatePage
                                                 09/11/20 Filed:1009/11/2020
                                                                   of 24


                                   No. 19-50723
‘the next ghost gun company.’” None of these actions, however, represent direct
contacts with Texas. 5 The nationwide injunction is just that—a nationwide
order not targeting Texas but rather the plaintiffs’ nationwide operations. Cf.
J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 880–87, 131 S. Ct. 2780,
2787–91 (2011) (rejecting jurisdiction based on the defendant’s nationwide
product distribution system where the defendant did not otherwise manifest
an intent to benefit from or submit to the laws of the forum state). The
companies Grewal threatened are based in California, not Texas, and the
broadcast event the plaintiffs reference took place in New Jersey.
      Stroman, however, is distinguishable in at least two key respects. First,
many of the plaintiffs’ claims are based on Grewal’s cease-and-desist letter. In
contrast, Stroman’s claim was that “Arizona’s attempted exercise of regulatory
jurisdiction to license timeshare resales violated the Commerce Clause by
discriminatorily and unduly burdening nonresident participation in the
interstate secondary timeshare market.” Stroman, 513 F.3d at 481. Stroman’s
claim, in other words, was more a product of Arizona’s regulatory scheme than
it was the cease-and-desist letter itself. Not so for the plaintiffs’ claims here,
many of which are based on injuries stemming solely and directly from
Grewal’s cease-and-desist letter. Grewal’s contact with Texas is more relevant
to the personal jurisdiction inquiry than was the cease-and-desist letter
analyzed in Stroman.
      Second, and more important, Stroman found that the Arizona public
official did not purposefully direct her conduct at Texas because she was simply
“asserting nationwide authority over any real estate transactions involving
Arizona residents or property.” Id. at 486. The contrary is alleged here.



      5 But, as explained below, these actions affirm Grewal’s intention to undermine
Defense Distributed’s operations and have significant effects on Texas.
                                         9
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 10 Date  Filed:
                                                         Page 1109/11/2020
                                                                 of 24


                                       No. 19-50723
Grewal’s assertion of legal authority is much broader. He does not cabin his
request by commanding the plaintiffs to stop publishing materials to New
Jersey residents; he instead demands that the plaintiffs cease publication of
their materials generally. For example, in his cease-and-desist letter, Grewal
states that the plaintiffs’ “widespread dissemination of printable-gun computer
files is negligent because it encourages an illegal gun market, which will
foreseeably lead to increased crime and violence in New Jersey.”                           He
accordingly requests that Defense Distributed “halt publication of the
printable-gun computer files” without specifying that Defense Distributed
cease marketing its materials to New Jersey residents. 6
       Grewal’s conduct beyond sending the cease-and-desist letter confirms his
intent to crush Defense Distributed’s operations and not simply limit the
dissemination of digital files in New Jersey. Grewal’s enforcement actions are
selective.    He has not targeted the many similarly-situated persons who
publish Defense Distributed’s files on the internet. 7 Cf. id. (stressing that
Arizona was “simply attempting to uniformly apply its laws”) (emphasis
added).      Instead, he has focused solely on Defense Distributed.                 Perhaps
nowhere is this better illustrated than in Grewal’s efforts to enjoin the national
distribution of Defense Distributed’s files by suing in Washington, far from his


       6  Grewal’s letter opens with the command “to cease and desist from publishing
printable-gun computer files for use by New Jersey residents.” Perhaps this could be
interpreted as a limited instruction. But, as just noted, elsewhere, Grewal orders Defense
Distributed to “halt publication of the printable-gun computer files” lock, stock, and barrel.
This latter command better captures the general tone of the cease-and-desist letter. And
regardless, at this stage of the litigation, we are required to resolve all factual disputes in
favor of the plaintiff. Panda Brandywine Corp., 253 F.3d at 868.

       7 As Defense Distributed notes in its complaint, other publishers continue to publish
Defense Distributed’s files to generally-accessible internet websites. “Such files can be
located with a simple Google search.” See also Defense Distributed, 838 F.3d at 462 (Jones,
J., dissenting) (observing that Defense Distributed’s files were downloaded “hundreds of
thousands of times”).

                                             10
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 11 Date  Filed:
                                                         Page 1209/11/2020
                                                                 of 24


                                      No. 19-50723
or the plaintiffs’ home state. Grewal has also threatened Defense Distributed’s
founder, Cody Wilson, by name, promising to “come after” “anyone who is
contemplating making a printable gun” and “the next ghost gun company.”
Together, these actions confirm Grewal’s intent to force Defense Distributed to
close shop.
       Relatedly, the intended effects on the plaintiffs and, by extension, the
intended effects on Texas residents who would benefit from the plaintiffs’
activities, are much greater than the effects at issue in Stroman. Whereas the
Arizona Commissioner only requested that Stroman acquire a license before
doing business in the state, Grewal seeks to bar Defense Distributed from
publishing its materials anywhere, not just in New Jersey. Grewal’s actions,
moreover, have all been taken in the name of law and order. He has projected
himself across state lines and asserted a pseudo-national executive authority
that the public official in Stroman never asserted.                Because Stroman is
distinguishable, and thus not dispositive, we consider the applicability of Wien
Air Alaska and Calder. 8
       In Wien Air Alaska, this court considered whether the defendant,
Brandt, had sufficient contacts with Texas to subject him to the jurisdiction of
Texas’s courts. Relying largely on Calder’s “effects test,” the court concluded
that he did.     “Brandt performed several tortious actions outside of Texas
directed towards Wien Air in Texas. These activities had foreseeable effects in
the forum and were directed at the forum.” Wien Air Alaska, 195 F.3d at 212.




       8 The separate concurrence overstates our reliance on these cases. We do not consider
them because they are factually analogous, but because they establish principles of law
applicable to this case. Relatedly, we do not rely on an effects test unmoored from a minimum
contacts analysis, as the concurrence suggests. The exercise of personal jurisdiction over
Grewal is proper because Grewal established sufficient minimum contacts with Texas. The
legal principles articulated in Wien Air Alaska and Calder (among other cases) guide us to
this conclusion.
                                             11
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 12 Date  Filed:
                                                         Page 1309/11/2020
                                                                 of 24


                                    No. 19-50723
Brandt’s contacts included “letters, faxes, and phone calls to Texas . . . whose
contents contained fraudulent misrepresentations and promises and whose
contents failed to disclose material information.” Id. Brandt argued that these
communications, standing alone, were insufficient to support a finding of
minimum contacts. Id. at 213. The court disagreed. “When the actual content
of communications with a forum gives rise to intentional tort causes of action,
this alone constitutes purposeful availment.”            Id.     “The defendant is
purposefully availing himself of ‘the privilege of causing a consequence’ in
Texas.” Id. “It is of no use to say that the plaintiff ‘fortuitously’ resided in
Texas. . . . If this argument were valid in the tort context, the defendant could
mail a bomb to a person in Texas but claim Texas had no jurisdiction because
it was fortuitous that the victim’s zip code was in Texas.” Id.
      Similarly,    Grewal’s     communication       with      Defense   Distributed,
specifically the cease-and-desist letter delivered into Texas, itself gives rise to
distinct   tort   causes   of   action.   Section   1983’s     intentional   “tort”   of
unconstitutional censorship and intentional interference with a contractual
relationship are just two possibilities.       And when “the actual content of
communications with a forum gives rise to intentional tort causes of action,
this alone constitutes purposeful availment.” Id.
      Grewal argues that the plaintiffs cherry-picked this legal proposition
and ignored glaring factual differences between Wien Air Alaska and this case.
We disagree with Grewal’s initial assertion, but it is correct that the facts in
the two cases are distinguishable. Even so, the principles articulated in Wien
Air Alaska remain relevant, as do the principles announced in Calder.
      Calder was a libel suit instituted by a California actress in California
state court against a reporter and an editor, both of whom worked for the
National Enquirer at its headquarters in Florida. Calder, 465 U.S. at 784–85,
104 S. Ct. at 1484. The plaintiff’s libel claims were based on an article written
                                          12
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 13 Date  Filed:
                                                         Page 1409/11/2020
                                                                 of 24


                                   No. 19-50723
and edited by the defendants in Florida for publication in the National
Enquirer, a national weekly newspaper with a California circulation of roughly
600,000. Id. The California Court of Appeals held that California’s assertion
of jurisdiction over the defendants was consistent with due process, and the
Supreme Court affirmed. Although the Court recognized that the defendants’
activities “focus[ed]” on the plaintiff, the jurisdiction inquiry turned on “the
relationship among the defendant, the forum, and the litigation.” Id. at 788
(quoting Shaffer v. Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 2579 (1977)).
Thus, the Court focused on the contacts the defendants had created with
California (and not just with the plaintiff). It found those contacts to be ample.
The defendants relied on phone calls to ‘‘California sources’’ for the information
in their article; they wrote the story about the plaintiff’s activities in
California; they caused reputational injury in California by writing an
allegedly libelous article that was widely circulated in the state; and the
‘‘brunt’’ of that injury was suffered by the plaintiff in that state. Id. at 788–89.
‘‘In sum, California [wa]s the focal point both of the story and of the harm
suffered.’’ Id. at 789. Jurisdiction over the defendants was ‘‘therefore proper
in California based on the ‘effects’ of their Florida conduct in California.’’ Id.
      Thirty years later, the Court revisited Calder and explained the scope of
its holding:
            The crux of Calder was that the reputation-based “effects” of
      the alleged libel connected the defendants to California, not just to
      the plaintiff. The strength of that connection was largely a
      function of the nature of the libel tort. . . . [T]he reputational injury
      caused by the defendants’ story would not have occurred but for
      the fact that the defendants wrote an article for publication in
      California that was read by a large number of California citizens.
      Indeed, because publication to third persons is a necessary
      element of libel, . . . the defendants’ intentional tort actually
      occurred in California. . . . In this way, the “effects” caused by the
      defendants’ article—i.e., the injury to the plaintiff’s reputation in

                                         13
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 14 Date  Filed:
                                                         Page 1509/11/2020
                                                                 of 24


                                 No. 19-50723
      the estimation of the California public—connected the defendants’
      conduct to California, not just to a plaintiff who lived there. That
      connection, combined with the various facts that gave the article a
      California focus, sufficed to authorize the California court’s
      exercise of jurisdiction.
Walden v. Fiore, 571 U.S. 277, 287–88, 134 S. Ct. 1115, 1123–24 (2014)
(emphasis in original). Walden makes clear that Calder remains good law. But
Walden also emphasizes that it is the defendant’s contacts with the forum
state, and not just the plaintiff, that must drive the personal jurisdiction
analysis. Id. at 285 (“[T]he plaintiff cannot be the only link between the
defendant and the forum.”); id. at 286 (“A forum State’s exercise of jurisdiction
over an out-of-state intentional tortfeasor must be based on intentional
conduct by the defendant that creates the necessary contacts with the forum.”).
It is insufficient for the defendant to simply have knowledge of a plaintiffs’
“strong forum connections.” Id. at 289. That is, “an injury is jurisdictionally
relevant only insofar as it shows that the defendant has formed a contact with
the forum State.” Id. at 290; see also Bristol-Myers Squibb Co. v. Super. Ct. of
Cal., S.F. Cty., 137 S. Ct. 1773, 1780 (2017) (“[T]here must be an affiliation
between the forum and the underlying controversy, principally, an activity or
an occurrence that takes place in the forum State and is therefore subject to
the State’s regulation.”) (alteration in original omitted) (internal quotation
marks and citation omitted).
      Returning to the present case, Grewal argues that, unlike in Calder,
where the content of the article served as the basis for the libel claim, the
plaintiffs attribute their injury to Grewal’s enforcement action and not the
cease-and-desist letter. Grewal misreads the plaintiffs’ complaint: they allege
that Grewal’s letter had a chilling effect on the exercise of their First
Amendment rights (among other constitutional and Texas law violations).
That chilling effect, in turn, caused them to cease publication and reduced

                                       14
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 15 Date  Filed:
                                                         Page 1609/11/2020
                                                                 of 24


                                       No. 19-50723
Texans’ access to the materials the plaintiffs seek to publish. The statewide
impact is not unlike that of the defamatory article at issue in Calder, which
shaped Californians’ view of the defamed actress. 9               In this sense, Grewal
created contacts with Texas and not just the plaintiffs.
       Grewal’s contacts with Texas, moreover, are more than a “mere fortuity,”
as the district court found. Grewal intentionally mailed the cease-and-desist
letter into Texas, a contact Walden specifically mentioned as relevant to the
personal jurisdiction inquiry. See Walden, 571 U.S. at 285 (“[P]hysical entry
into the State—either by the defendant in person or through an agent, goods,
mail, or some other means—is certainly relevant contact.” (emphasis added)).
Further, that contact alone gave rise to distinct tort causes of action. Grewal
knew that the cease-and-desist letter would “have a potentially devastating
impact” on the plaintiffs—and, by extension, those who wished to benefit from
the plaintiffs’ activities, including Texas residents. Calder, 465 U.S. at 789.
And he “knew that the brunt of [the] injury would be felt by [the plaintiffs] in
[Texas].” Id. at 789–90; see also Wien Air Alaska, 195 F.3d at 211 (“The
foreseeable effects of a tort ‘are to be assessed as part of the analysis of the
defendant’s relevant contacts with the forum.’”) (emphasis in original) (quoting
Allred v. Moore & Peterson, 117 F.3d 278, 287 (5th Cir. 1997)).
       Based on the foregoing analysis, the principles discussed in Wein Air
Alaska and Calder (and reaffirmed in Walden) control. Grewal has established
sufficient minimum contacts with Texas to subject him to the jurisdiction of
Texas’s courts. 10     Of course, minimum contacts in-and-of themselves are



       9 Censorship, like libel, is damaging not just to the speaker, but to surrounding
audiences. And like libel, censorship’s harm occurs not just where it originates, but where it
arrives.

       10We do not intend to convey that sending a cease-and-desist letter into a forum
always subjects the sender to jurisdiction in the forum state. Cf. Yahoo! Inc. v. La Ligue
                                             15
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 16 Date  Filed:
                                                         Page 1709/11/2020
                                                                 of 24


                                        No. 19-50723
insufficient to create jurisdiction. The cause of action must arise from the
forum-related contacts and the exercise of personal jurisdiction must be fair
and reasonable. Seiferth, 472 F.3d at 271. Grewal takes issue with the second
of these two requirements and contends that a judgment in the plaintiffs’ favor
would offend traditional notions of fair play and substantial justice. We are
skeptical of this argument. See DeJoria v. Maghreb Petroleum Expl., S.A.,
804 F.3d 373, 388 (5th Cir. 2015) (“If a nonresident has minimum contacts with
the forum, rarely will the exercise of jurisdiction over the nonresident not
comport with traditional notions of fair play and substantial justice.”) (internal
quotation marks omitted) (quoting Moncrief Oil Int’l Inc. v. OAO Gazprom,
414 S.W.3d 142, 154–55 (Tex. 2013)). But in any event, Grewal did not raise
this argument below, either in his initial motion to dismiss or in his reply. “The
general rule of this court is that arguments not raised before the district court
are waived and will not be considered on appeal.” Celanese Corp. v. Martin K.
Eby Const. Co., 620 F.3d 529, 531 (5th Cir. 2010); see also Broad. Music, Inc. v.
M.T.S. Enters., Inc., 811 F.2d 278, 281 (5th Cir. 1987) (“[O]bjections to personal
jurisdiction or to service of process must be raised in a timely fashion, i.e., as a




Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1208 (9th Cir. 2006) (“There are strong
policy reasons to encourage cease and desist letters. They are normally used to warn an
alleged rights infringer that its conduct, if continued, will be challenged in a legal proceeding,
and to facilitate resolution of a dispute without resort to litigation. If the price of sending a
cease and desist letter is that the sender thereby subjects itself to jurisdiction in the forum
of the alleged rights infringer, the rights holder will be strongly encouraged to file suit in its
home forum without attempting first to resolve the dispute informally by means of a letter.”).
Indeed, as our review of Stroman makes clear, sending a cease-and-desist letter may, under
different circumstances, be insufficient to establish personal jurisdiction. See also
Halliburton Energy Servs., Inc. v. Ironshore Specialty Ins., 921 F.3d 522, 542 (5th Cir. 2019)
(reaching the same conclusion as Stroman, albeit under facts that are markedly different
from the facts here). Today’s holding is derivative of the specific language used in Grewal’s
cease-and-desist letter coupled with other actions he took that, together, demonstrate his
intent to gut Defense Distributed’s operations and restrict Texans’ access to Defense
Distributed’s materials. That the plaintiffs’ injuries are directly attributable to the cease-
and-desist letter itself also weighs heavily in our analysis.
                                               16
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 17 Date  Filed:
                                                         Page 1809/11/2020
                                                                 of 24


                                  No. 19-50723
party’s first pleading in the case, or they are waived.”). We follow that rule
here. The same goes for Grewal’s argument that “[u]nder the plain text of the
Texas long-arm statute, and the analysis by Stroman and other courts, it is not
proper for Texas courts to exercise jurisdiction over a state official sued in his
official capacity regarding his decision to enforce his state’s law.” Grewal
should have raised these arguments timely if he intended to rely on them in
this court.
                                       III
      Questions of personal jurisdiction typically do not lend themselves to
broad generalizations.    See Miss. Interstate Express, Inc. v. Transpo, Inc.,
681 F.2d 1003, 1006 (5th Cir. 1982) (“[W]hether the minimum contacts are
sufficient to justify subjection of the non-resident to suit in the forum is
determined not on a mechanical and quantitative test, but rather under the
particular facts upon the quality and nature of the activity with relation to the
forum state.”). They require an understanding of particular facts and an
application of general principles. Having carefully considered the facts of this
case, we conclude that Stroman is distinguishable and thus not dispositive.
Applying the principles discussed in Wien Air Alaska and Calder, we hold that
jurisdiction over Grewal is proper.     The judgment of the district court is
REVERSED and the case is REMANDED for further proceedings.




                                       17
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 18 Date  Filed:
                                                         Page 1909/11/2020
                                                                 of 24


                                        No. 19-50723
STEPHEN A. HIGGINSON, Circuit Judge, concurring:
       I agree that the allegations of Attorney General Grewal attempting to
prevent Texas residents from publishing files online to individuals outside of
New Jersey constitute purposeful direction of his activities toward the State of
Texas such that he should have “reasonably anticipate[ed] being haled into
court” there. World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297
(1980). Unlike the Commissioner of the Department of Real Estate in Stroman
Realty, Incorporated v. Wercinski, who was “simply attempting to uniformly
apply its [state] laws” against those who “chose to market Arizona properties
and transact business with Arizona residents,” Grewal is alleged to have
attempted to reach conduct that did not involve New Jersey residents or assets
at all. 1 513 F.3d 476, 486 (5th Cir. 2008). Thus, I agree that jurisdiction exists
in this case where it did not in Stroman. But I find the limiting principles given
in Stroman protecting state government officials, as should be assured
reciprocally for Attorneys General from our three states, vitally important and
binding in this circuit even after our holding today.
       I disfavor parallels between this case and Wien Air Alaska, Inc. v.
Brandt, 195 F.3d 208 (5th Cir. 1999) or Calder v. Jones, 465 U.S. 783 (1984).
Wien Air Alaska involved a commercial dispute that is largely incomparable to
the state law enforcement in this case. As we pointed out in Stroman, “the


       1 Importantly, at the motion to dismiss phase, a plaintiff’s allegations must be taken
as true. Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 211 (5th Cir. 1999) (“Where facts are
disputed, the plaintiff presenting a prima facie case is entitled to have the conflicts resolved
in his favor.”). Therefore, as the majority points out, we do not resolve the factual dispute of
whether Grewal did indeed threaten to enforce New Jersey nuisance laws against residents
of Texas distributing the online files to residents of states other than New Jersey. If, in fact,
Grewal attempted to prevent the distribution of the files only within the state of New Jersey
as counsel forcefully contended in oral argument, the case would be analogous to Stroman,
in which Arizona’s Commissioner limited her enforcement to those engaging in real estate
transactions in the State of Arizona.
                                              18
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 19 Date  Filed:
                                                         Page 2009/11/2020
                                                                 of 24


                                  No. 19-50723
absence of ‘commercial transactions in interstate commerce’ in which a
defendant ‘sought a commercial benefit’ preclude[s] an analogy to commercial
activity cases as a basis for assertion of personal jurisdiction.” 513 F.3d at 485
(quoting Kulko v. Superior Court, 436 U.S. 84, 97 (1978)). Wien Air Alaska is
also distinguishable because that commercial defendant engaged in multiple
types of interactions beyond a cease-and-desist letter. 195 F.3d at 212–14. He
contacted the plaintiff “numerous” times via “letters, faxes, and phone calls to
Texas.” Id. at 212. He also visited Texas and held other meetings in person
with the plaintiff as part of an ongoing attorney-client relationship with the
plaintiff. Id. at 214. This ongoing business relationship is a more natural fit for
the “doing business” requirement in the Texas long-arm statute. TEX. CIV.
PRAC. & REM. CODE § 17.042. Any stray language in Wien Air Alaska implying
that a single cease-and-desist letter, even one that directly relates to the
plaintiff’s cause of action, creates personal jurisdiction is not tied to the facts
of that case.
      The comparison to Calder is similarly inapt, above all if it is offered by
litigants to diminish the state sovereignty principles underlying Stroman.
That case involved personal jurisdiction based on the “effects” of the
commercial defendant’s conduct in the forum, rather than the typical
minimum contact test. 465 U.S. at 789. This form of jurisdiction is “rare,” and
the Supreme Court has moved away from an effects-based analysis, instead
requiring “active minimum contacts with the forum state.” Stroman, 513 F.3d
at 486, 489. In Walden v. Fiore, the Court explained that Calder should not be
interpreted to confer jurisdiction whenever an individual is accused of
committing a tort against a resident of the forum state:
      Calder made clear that mere injury to a forum resident is not a
      sufficient connection to the forum. Regardless of where a plaintiff

                                        19
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 20 Date  Filed:
                                                         Page 2109/11/2020
                                                                 of 24


                                       No. 19-50723
       lives or works, an injury is jurisdictionally relevant only insofar as
       it shows that the defendant has formed a contact with the forum
       State. The proper question is not where the plaintiff experienced a
       particular injury or effect but whether the defendant’s conduct
       connects him to the forum in a meaningful way.

571 U.S. 277, 290 (2014). We have repeatedly refused to find jurisdiction based
on conduct toward an individual who happens to be located in a state—even
conduct that causes injury—where the conduct is not expressly aimed at the
state. See Stroman, 513 F.3d at 486 (“We have declined to allow jurisdiction
for even an intentional tort where the only jurisdictional basis is the alleged
harm to a Texas resident.”); Wien Air Alaska, 195 F.3d at 212 (“Foreseeable
injury alone is not sufficient to confer specific jurisdiction, absent the direction
of specific acts toward the forum.”); see also Walden v. Fiore, 571 U.S. 277, 285
(2014) (“[O]ur ‘minimum contacts’ analysis looks to the defendant’s contacts
with the forum State itself, not the defendant’s contacts with persons who
reside there.”). Therefore, I do not agree that Grewal’s cease-and-desist letter
had a strong enough “effect” in Texas to create jurisdiction.
       Calder was unique in that there was evidence in the record that the
defendant’s conduct affected not only the plaintiff but also at least 600,000
others in the forum state. Calder, 465 U.S. at 785 (stating that the circulation
of the National Enquirer in California was 600,000 at the time of the alleged
tort); see also Walden, 571 U.S. at 287 (“The strength of th[e] connection [in
Calder] was largely a function of the nature of the libel tort.”). Conversely,
Grewal’s cease-and-desist letter injured only the plaintiffs because it
threatened enforcement against only them. 2 Plaintiffs cannot rely on their



       2 If we were to analyze the effects of Grewal’s conduct by looking at the number of
people affected by plaintiffs’ compliance with his demands, the effects within the larger Texas
                                              20
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 21 Date  Filed:
                                                         Page 2209/11/2020
                                                                 of 24


                                  No. 19-50723
connections to Texas alone to show an effect within the state based on Grewal’s
actions toward them as individuals he knew to be Texans. See Walden, 571
U.S. at 289 (“Petitioner’s actions in Georgia did not create sufficient contacts
with Nevada simply because he allegedly directed his conduct at plaintiffs
whom he knew had Nevada connections.”). Though he affirmatively
communicated with Texas residents, “none of [Grewal’s] challenged conduct
had anything to do with [Texas] itself.” Id.
      The majority contends that this is the unique case in which the effect in
the forum is significant enough to create jurisdiction because the plaintiffs’
injuries are more directly attributable to the letter itself than in Stroman. This
characterization is in tension with Stroman’s holding that “[t]here is no
question that the underlying cause of action ‘arises’ out of the Commissioner’s
cease and desist order to Stroman in Texas.” Stroman, 513 F.3d at 487. The
majority does not explain how this letter more directly causes the plaintiffs’
alleged injuries than the letter in Stroman, above all when Grewal’s letter
begins: “You are directed to cease and desist from publishing printable-gun
computer files for use by New Jersey residents.” (emphasis added). I am
therefore unconvinced that “effects” jurisdiction based on Grewal’s alleged tort
is appropriate; I would instead employ the traditional minimum contacts
analysis to find that the aggregate of Grewal’s alleged conduct affirmatively
reached out into Texas by attempting to enforce state law even when New
Jersey citizens or property were not involved.




population would be minimal because Defense Distributed admits that the files remain
available online.
                                        21
  Case:Case
        19-50723    Document: Document
            1:18-cv-00637-RP  00515561919  Page:09/11/20
                                       114 Filed 22 Date  Filed:
                                                         Page 2309/11/2020
                                                                 of 24


                                       No. 19-50723
       For these reasons, I agree that Grewal’s conduct created minimum
contacts with the State of Texas, but I do not agree that Wien Air Alaska and
Calder control the outcome of this case. 3




       3 Even if personal jurisdiction exists, there is now parallel litigation in Texas and New
Jersey, and the parties, and either district court, may seek transfer under 28 U.S.C. § 1404(a).
Our observation in Stroman was that “[w]hen a state defends its laws in a faraway forum, it
loses the benefit of having the laws examined by local state or federal courts—courts that
have special expertise interpreting its laws.” 513 F.3d at 487. From my review of cases
against government officials who attempt to enforce a state law, so for no personal or
commercial profit, the litigation has taken place in the governmental official’s state. See
generally Backpage.com, LLC v. Dart, 807 F.3d 229 (7th Cir. 2015) (operator of classified
advertising website brought action alleging that the Cook County Sheriff            violated his
First Amendment rights in the Northern District of Illinois); Okwedy v. Molinari, 333 F.3d
339 (2d Cir. 2003) (religious organization and pastor sued Staten Island borough president
alleging violations of their First Amendment rights in the Eastern District of New York).
                                              22
  Case: 19-50723
     Case            Document:Document
            1:18-cv-00637-RP  00515561921   Page:
                                       114 Filed   1 DatePage
                                                 09/11/20 Filed:2409/11/2020
                                                                   of 24




                   United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                   TEL. 504-310-7700
CLERK                                                        600 S. MAESTRI PLACE,
                                                                     Suite 115
                                                            NEW ORLEANS, LA 70130

                            September 11, 2020


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 19-50723     Defense Distributed, et al v. Gurbir Grewal
                       USDC No. 1:18-CV-637


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk



                                   By: _________________________
                                   Melissa V. Mattingly, Deputy Clerk
                                   504-310-7719
cc w/encl:
     Mr. Jeremy M. Feigenbaum
     Mr. Chad Flores
     Mr. Alexander Hardiman
     Mr. Ronald Casey Low
     Mr. Glenn Moramarco
